Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 1st
day of October, 2020, by and between NCL (Bahamas) Ltd., a company organized
under the laws of Bermuda (the “Company”), and Frank J. Del Rio (the
“Executive”).

RECITALS

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A. The Executive is party to an Amended and Restated Executive Employment
Agreement dated as of June 5, 2014 by and among the Executive, Oceania Cruises,
Inc. (“Oceania”) and Prestige Cruises International, Inc., a letter agreement
dated September 2, 2014 by and among the Executive, Oceania and Norwegian Cruise
Line Holdings Ltd., a company organized under the laws of Bermuda (the
“Parent”), letter agreements dated as of August 4, 2015 and August 1, 2017 by
and between the Executive and Parent, and that certain Base Salary Reduction
Agreement Letter (the “Base Salary Reduction Letter”) dated as of March 19, 2020
by and between the Executive and Parent (collectively, the “Prior Employment
Agreement”), which collectively set forth the terms of the Executive’s
employment with Parent and its Affiliates.

B. The Company desires to offer the Executive the benefits set forth in this
Agreement and provide for the services of the Executive on the terms and
conditions set forth in this Agreement.

C. Beginning on the Effective Date, the Executive desires to be employed by the
Company on the terms and conditions set forth in this Agreement.

D. Beginning on the Effective Date, this Agreement shall govern the employment
relationship between the Executive and the Company and all of its Affiliates
from and after the date hereof, and on the Effective Date supersedes and negates
any previous agreements with respect to such relationship (including, without
limitation, the Prior Employment Agreement).

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

1.Retention and Duties.
1.1Retention. The Company does hereby agree to employ the Executive for the
Period of Employment (as such term is defined in Section 2) on the terms and
conditions expressly set forth in this Agreement. The Executive does hereby

1



--------------------------------------------------------------------------------

accept and agree to such employment, on the terms and conditions expressly set
forth in this Agreement.
1.2Duties. During the Period of Employment, the Executive shall serve the
Company as its President and Chief Executive Officer. The Executive shall have
duties and obligations generally consistent with that position as the Company
may assign from time to time. The Executive shall comply with the corporate
policies of the Company and Parent as they are in effect from time to time
throughout the Period of Employment (including, without limitation, Parent’s
Code of Ethical Business Conduct policy, as it may change from time to time).
During the Period of Employment, the Executive shall report directly to the
Board of Directors of Parent (the “Board”) and shall serve as a member of the
Board. During the Period of Employment, the Executive shall perform services for
Parent, and the Parent’s other subsidiaries, but shall not be entitled to any
additional compensation with respect to such services.
1.3No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall (i) devote substantially all of the Executive’s
business time, energy and skill to the performance of the Executive’s duties for
the Company, (ii) perform such duties in a faithful, effective and efficient
manner to the best of Executive’s abilities, and (iii) hold no other employment.
Notwithstanding the foregoing, the Executive may engage in charitable and public
service activities with appropriate approval and the Executive may devote a
reasonable amount of time to service on boards of other corporations or engage
in other activities; not to include consulting activities. Except as prohibited
by Section 6.2, the Executive may make personal investments in any other
business, so long as those investments do not require his participation in the
operation of such other business and so long as such other business does not
compete with any business of the Company or any of its Affiliates (as such term
is defined in Section 5.5), successors or assigns. All such outside activities
will be subject to the Company’s or any of its Affiliate’s policies then in
effect for executives.
1.4No Breach of Contract. The Executive hereby represents to the Company that:
(i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
do not and shall not constitute a breach of, conflict with, or otherwise
contravene or cause a default under, the terms of any other agreement or policy
to which the Executive is a party or otherwise bound or any judgment, order or
decree to which the Executive is subject; (ii) that the Executive has no
information (including, without limitation, confidential information and trade
secrets) relating to any other Person (as such term is defined in Section 5.5)
which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out Executive’s duties hereunder; (iii) the Executive is
not bound by any employment, consulting, non-compete, confidentiality, trade
secret or similar agreement (other than this Agreement and the Prior Employment
Agreement) with any other Person; and (iv) the Executive understands the Company
will rely

2



--------------------------------------------------------------------------------

upon the accuracy and truth of the representations and warranties of the
Executive set forth herein and the Executive consents to such reliance.
1.5Location. During the Period of Employment, the Executive’s principal place of
employment shall be the Company’s principal executive office as it may be
located from time to time. The Executive agrees that he will be regularly
present at the Company’s principal executive office. The Executive acknowledges
that he will be required to travel from time to time in the course of performing
Executive’s duties for the Company.
2.Period of Employment. The “Period of Employment” shall be a period commencing
on October 1, 2020 (the “Effective Date”) and ending on December 31, 2023 (the
“Termination Date”). Notwithstanding the foregoing, the Period of Employment is
subject to earlier termination as provided below in this Agreement.
3.Compensation.
3.1Base Salary. During the Period of Employment, the Company shall pay the
Executive a base salary (the “Base Salary”), which shall be paid biweekly or in
such other installments as shall be consistent with the Company’s regular
payroll practices in effect from time to time. The Executive’s Base Salary shall
be at an annualized rate of One Million Eight Hundred Thousand Dollars
($1,800,000). The Compensation Committee of the Board (the “Compensation
Committee”) will review the Executive’s rate of Base Salary on an annual basis
and may, in its sole discretion, increase (but not decrease) the rate then in
effect. For clarity, any reduction in Base Salary pursuant to the Base Salary
Reduction Letter will continue to apply for so long as it applies to other
executive officers of the Company or Parent, including through the Period of
Employment, if applicable.
3.2Incentive Bonus. Beginning with the 2021 fiscal year, the Executive shall be
eligible to receive an incentive bonus for each fiscal year of the Company that
occurs during the Period of Employment (“Incentive Bonus”); provided that,
subject to this Section 3.2, the Executive must be employed by the Company (i)
at the time the Company pays the Incentive Bonus with respect to the 2021 and
2022 fiscal years and (ii) on the last day of the 2023 fiscal year for any
Incentive Bonus payable for the 2023 fiscal year, in each case, in order to be
eligible for an Incentive Bonus with respect to the applicable fiscal year (and,
if the Executive is not so employed at such time, in no event shall he have been
considered to have “earned” any Incentive Bonus with respect to the fiscal year
in question). The Executive’s target Incentive Bonus for each such fiscal year
shall equal 200% of Executive’s Base Salary and starting with the 2022 fiscal
year, the maximum Incentive Bonus amount for that fiscal year and each fiscal
year thereafter during the Period of Employment shall equal 400% of the
Executive’s Base Salary. The Executive’s actual Incentive Bonus amount for a
particular fiscal year shall be determined by the Compensation Committee in its
sole discretion, based on performance objectives (which may include corporate,
business unit or division,

3



--------------------------------------------------------------------------------

financial, strategic, individual or other objectives) established with respect
to that particular fiscal year by the Compensation Committee in good faith in
consultation with the Executive, which performance objectives shall be
consistent with those established for such fiscal year under any incentive plans
established for such year and applicable to other senior executives of the
Company. Any Incentive Bonus becoming payable for a particular fiscal year shall
be paid in the following fiscal year following the close of the audit and
generally by March 31. If the Executive’s employment is terminated during the
Period of Employment by the Company without Cause or by the Executive for Good
Reason (as such terms are defined in Section 5.5), then the Executive shall be
entitled to receive a pro-rata portion of the Executive’s Incentive Bonus for
the year in which such termination occurs (the “Pro-Rata Bonus”). The Pro Rata
Bonus shall equal the Incentive Bonus for the fiscal year of termination
multiplied by a fraction, the numerator of which is the number of days in that
fiscal year through such date of termination and the denominator is 365. Any
Pro-Rata Bonus that becomes payable will be paid if and when the Incentive Bonus
for active employees is paid (following the completion of the audit in the
following fiscal year) and shall be subject to the Executive’s execution and
non-revocation of the release contemplated by Section 5.4.
3.3Inducement Awards. In connection with the Executive entering into this
Agreement, the Executive shall be awarded a one-time grant of restricted share
units in Parent (“Parent RSUs”) with a grant date fair value (determined by
multiplying the number of such restricted stock units granted by the closing
price of an ordinary share of Parent on the applicable grant date) of not less
than Six Million Dollars ($6,000,000) (the “Inducement Equity Award”). Subject
to Section 3.4, the Inducement Equity Award shall be time-vesting and cliff vest
on the third (3rd) anniversary of the grant date, subject to the Executive’s
continued employment with the Company on the vesting date. The Inducement Equity
Award shall be granted pursuant to and subject to the terms and conditions of a
restricted stock unit award agreement and equity plan, each of which will be
provided to the Executive in conjunction with the grant of such award. In
addition, the Executive will be entitled to an inducement cash award equal to
$2,824,495.17 (the “Inducement Cash Award”), payable following the Effective
Date, but no later than December 31, 2020. If the Executive’s employment is
terminated by the Company for Cause or the Executive voluntarily resigns his
employment without Good Reason, in each case, prior to December 31, 2021, the
Executive is required to repay 100% of the Inducement Cash Award to the Company
within ten business days of such termination. At the option of the Company, all
or part of the amount to be repaid to the Company may be deducted from any
amounts owed by the Company or its Affiliates to the Executive, including
without limitation, any amounts owed as wages, salary, bonuses, equity or other
incentive compensation or awards, expense reimbursements, and any other
remuneration due for or on account of the Executive’s employment with the
Company, provided, however, that no such deduction shall be made to the extent
that it would result in a tax being owed pursuant to Section 409A or 457A of the
Code.

4



--------------------------------------------------------------------------------

3.4Annual Equity Awards. In each of the 2021, 2022 and 2023 calendar years,
subject in each case to the Executive’s continued employment with the Company
through the applicable grant date, the Executive will be granted additional
Parent RSUs that have a grant date fair value (determined by multiplying the
number of Parent RSUs granted (the “target” number of Parent RSUs in the case of
an award with performance-based vesting conditions) by the closing price of an
ordinary share of Parent on the applicable grant date) of not less than Ten
Million Dollars ($10,000,000). At least sixty percent (60%) of each such grant
date fair value will be awarded in Parent RSUs that are subject to
performance-based vesting requirements (and potentially additional vesting
requirements based on continued employment) (“Performance RSUs”), and the
balance of the award will be in Parent RSUs that are subject to vesting
requirements based on continued employment but not performance-based vesting
requirements (“Time-Based RSUs”). Each award of Parent RSUs will be subject to
vesting and other terms established by the Board or the Compensation Committee
and will be granted pursuant to and subject to the terms and conditions of a
restricted share unit award agreement and equity plan, each of which will be
provided to the Executive in conjunction with the grant of such award. Any
Parent RSUs and stock options granted to the Executive prior to the Effective
Date (other than the Inducement Equity Award) shall continue in effect in
accordance with their applicable terms and conditions (including applicable
provisions of the Prior Employment Agreement). Except as provided in Sections
3.3 and 3.4, the Executive is not and shall not be entitled to any additional
stock options or other equity awards from the Parent or any of its Affiliates.
The Inducement Equity Award and any Parent RSUs awarded after the Effective Date
will be subject to accelerated vesting as provided in this Section 3.4. Upon the
Executive’s termination of employment by the Company without Cause or by the
Executive for Good Reason, or by the Company due to the Executive’s death or
Disability, or in the event that the Executive’s employment terminates on
December 31, 2023 (or such other date as may be agreed to by both parties) as a
result of the expiration of the Period of Employment, the Inducement Equity
Award and all other Parent RSUs that are then outstanding and unvested shall:
(a) in the case of the Inducement Equity Award and Parent RSUs that are
Time-Based RSUs (but including any Performance RSUs as to which the applicable
performance conditions have been satisfied and remain outstanding subject to
only time-based vesting conditions), vest, and (b) in the case of Parent RSUs
that are Performance RSUs that remain subject to performance-based vesting
conditions, subject to compliance with the requirements of Section 409A and 457A
of the Code, remain outstanding and will be paid (subject to the applicable
performance conditions) as though the Executive’s employment had not terminated
(with any time-based vesting conditions that would otherwise extend beyond the
end of the applicable performance period deemed satisfied as of the end of the
applicable performance period). Any acceleration of vesting pursuant to this
Section 3.4 (other than as a result of the Executive’s death) shall be subject
to the Executive’s execution and non-revocation of the release contemplated by
Section 5.4. Other than as

5



--------------------------------------------------------------------------------

explicitly set forth in this Section 3.4, unvested Parent RSUs shall be
forfeited upon the Executive’s employment termination.
4.Benefits.
4.1Retirement, Welfare and Fringe Benefits. During the Period of Employment, the
Executive shall be entitled to participate, on a basis generally consistent with
other similarly situated executives, in all employee pension and welfare benefit
plans and programs, all fringe benefit plans and programs and all other benefit
plans and programs (including those providing for perquisites or similar
benefits) that are made available by the Company to the Company’s other
similarly situated executives generally, in accordance with the eligibility and
participation provisions of such plans and as such plans or programs may be in
effect from time to time. The Executive’s participation in the foregoing plans
and programs is subject to the eligibility and participation provisions of such
plans, and the Company’s right to amend or terminate such plans from time to
time in accordance with their terms. In addition, during the Period of
Employment, the Executive shall also be entitled to the following fringe
benefits: (i) a personal expense allowance in an amount not to exceed Twelve
Thousand Dollars ($12,000) per calendar year, (ii) an allowance for country club
dues and fees in an amount not to exceed Twenty Thousand Dollars ($20,000) per
calendar year and (iii) a travel expense allowance of One Hundred Thousand
Dollars ($100,000) per calendar year.
4.2Medical Executive Reimbursement Plan. During the Period of Employment, the
Company will provide the Executive, and the Executive’s spouse and dependent
children, with a Medical Executive Reimbursement Plan (the “MERP”), subject to
the terms and conditions of such plan. The premium costs for the Executive and
the Executive’s spouse and dependent children under the MERP shall be fully paid
by the Company.
4.3Company Automobile. During the Period of Employment, the Company shall
provide the Executive with a company car or car allowance, which car or
allowance shall be in an amount of up to Two Thousand Dollars ($2,000) per
month, which is intended to cover the cost of car lease payments and vehicle
insurance, in accordance with the Company’s policy as in effect from time to
time. The Company shall also cover the cost of maintenance and gasoline as
regular business expenses.
4.4Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and shall be entitled to reimbursement for all reasonable
business expenses the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time.

6



--------------------------------------------------------------------------------

4.5Vacation and Other Leave. During the Period of Employment, the Executive
shall be entitled to a minimum of forty (40) days of paid vacation in each
calendar year with the ability to carry over not more than five (5) days of
earned but unused vacation from one year to the next. The Executive shall also
be entitled to all other holiday, leave and personal days generally available to
other similarly situated executives of the Company. All vacation, holiday, leave
or personal day accrual or use shall be subject to the Company’s applicable
policies in effect from time to time.
4.6Tax Advice and Income Tax Preparation. During the Period of Employment, the
Company will pay the cost for the Executive to retain a tax consultant to
provide the Executive with personal tax advice and income tax preparation
services in an amount not to exceed Twenty Thousand Dollars ($20,000) per
calendar year.
5.Termination.
5.1Termination by the Company. The Executive’s employment by the Company, and
the Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as such term is defined in Section 5.5), or (ii) without Cause, or (iii)
in the event of the Executive’s death, or (iv) in the event that the Board
determines in good faith that the Executive has a Disability (as such term is
defined in Section 5.5).
5.2Termination by the Executive. The Executive’s employment by the Company, and
the Period of Employment, may be terminated by the Executive with or without
Good Reason (as such term is defined in Section 5.5) upon written notice to the
Company (such notice to be delivered in accordance with Section 18).
5.3Benefits Upon Termination. If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, or upon or following the expiration of the Period of Employment
(in any case, the date that the Executive’s employment by the Company terminates
is referred to as the “Severance Date”), the Company shall have no further
obligation to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Company, any payments or benefits
except as follows:

(a)The Company shall pay the Executive (or, in the event of Executive’s death,
the Executive’s estate) any Accrued Obligations (as such term is defined in
Section 5.5);

(b)If the Executive’s employment is terminated during the Period of Employment
by the Company without Cause or by the Executive for Good Reason, the Pro-Rata
Bonus in accordance with, and subject to the terms of, Section 3.2; and

7



--------------------------------------------------------------------------------

(c)Continued health/medical plan benefits to the Executive and the Executive’s
spouse and dependent children for two (2) years following the first to occur:
(i) a termination of the Executive’s employment with the Company on December 31,
2023 as a result of the expiration of the Period of Employment without it being
extended or (ii) the Executive’s termination of employment by the Company
without Cause or by the Executive for Good Reason, in each case, prior to
December 31, 2023.

(d)The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and life insurance coverage; or (iii) the
Executive receipt of vested benefits otherwise due in accordance with the terms
of the Company’s or its Affiliate’s 401(k) plan or under any equity incentive
plan of Parent (or any successor plan).

5.4Release; Exclusive Remedy.

(a)This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement or any stock option or other equity-based award agreement to the
contrary. As a condition precedent to any Company obligation to the Executive
pursuant to Sections 5.3(b) or 5.3(c), the Executive shall, upon or promptly
following his last day of employment with the Company (and in any event within
twenty-one (21) days following the Executive’s last day of employment or such
longer period of time as required by applicable law), execute a general release
agreement in substantially the form of Exhibit A (with such amendments that may
be necessary to ensure the release is enforceable to the fullest extent
permissible under then applicable law), and such release agreement shall have
not been revoked by the Executive pursuant to any revocation rights afforded by
applicable law.

(b)The Executive agrees that the payments and benefits contemplated by Section
5.3 (and any applicable acceleration of vesting of an equity-based award in
accordance with the terms of such award in connection with the termination of
the Executive’s employment) shall constitute the exclusive and sole remedy for
any termination of Executive’s employment and the Executive covenants not to
assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment. The Company and the Executive acknowledge and agree
that there is no duty of the Executive to mitigate damages under this Agreement.
All amounts paid to the Executive pursuant to Section 5.3 shall be paid without
regard to whether the Executive has taken or takes actions to mitigate damages.
The Executive agrees to resign, on the Severance Date, as an officer and
director of Parent, the Company and any Affiliate of the Company, and as

8



--------------------------------------------------------------------------------

a fiduciary of any benefit plan of the Company or any Affiliate of the Company,
and to promptly execute and provide to the Company any further documentation, as
requested by the Company, to confirm such resignation.

5.5Certain Defined Terms.

(a)As used herein, “Accrued Obligations” means:

(i)any Base Salary that had accrued but had not been paid on or before the
Severance Date (including accrued and unpaid vacation time to the extent that
the Executive is entitled to accrued vacation in accordance with Section 4.5 and
the Company’s policy in effect at the applicable time); and (ii) any
reimbursement due to the Executive pursuant to Section 4 for expenses reasonably
incurred by the Executive on or before the Severance Date and documented and
pre-approved, to the extent applicable, in accordance with the Company’s expense
reimbursement policies in effect at the applicable time.

(b)As used herein, “Affiliate” of the Company means a Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company. As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.

(c)As used herein, “Cause” shall mean one or more of the following:

(i)the willful and continued failure of the Executive to substantially perform
the Executive’s duties under this Agreement (other than as a result of physical
or mental illness or injury), after the Board delivers to the Executive a
written demand for substantial performance and such nonperformance has continued
for more than thirty (30) days following written notice of nonperformance from
the Board that specifically identifies the manner in which the Board believes
that the Executive has not substantially performed the Executive’s duties
(provided, however, that the Executive shall not be deemed to be in
nonperformance if within such 30-day time period following receipt by the
Executive of such notice, he has taken steps reasonably calculated to resolve
such nonperformance);

9



--------------------------------------------------------------------------------

(ii)willful misconduct or gross misconduct by the Executive that has resulted in
material injury to the financial interests or reputation of Parent or any of its
Affiliates;

(iii)a violation of any policy and procedure of Parent or any of its Affiliates
which in the reasonable discretion of the Board is grounds for termination of
employment;

(iv)a material breach by the Executive of the provisions of Section 6;

(v)any act or omission by the Executive which, if convicted by a court of law,
would constitute a felony or involves disloyalty, dishonesty or insubordination
in the Executive’s relations with Parent or any of its Affiliates, the Board, or
any employees or customers Parent or any of its Affiliates;

(vi)any act or omission which is an intentional violation of the written
policies of Parent or any of its Affiliates;

(vii)any act or omission which results in a breach of any term or condition of
this Agreement; or

(viii)any act or omission which has a material adverse effect on Parent’s or any
of its Affiliates’ reputation, business affairs or goodwill.

In order for a termination of the Executive’s employment to be for “Cause,” such
termination must be approved by no less than a majority of the entire membership
of the Board at a meeting of the Board called and held for such purpose.

(d)As used herein, “Change in Control” shall mean the following:

(i)The consummation by the Parent of a merger, consolidation, reorganization, or
business combination, other than a transaction:

(A)Which results in the Parent’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Parent or the Person that,
as a result of the transaction, controls, directly or indirectly, the Parent or
owns, directly or indirectly, all or substantially all of the Parent’s assets or
otherwise succeeds to the business of the Parent (the Parent or such person, the
“Successor Entity”)) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and;

10



--------------------------------------------------------------------------------

(B)After which no person or group (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) beneficially owns (within the meaning of Rule 13d-3 under the Exchange
Act) voting securities representing 50% or more of the combined voting power of
the Successor Entity; provided, however, that no person or group shall be
treated for purposes of this Section 5.5(d)(i)(B) as beneficially owning 50% or
more of combined voting power of the Successor Entity solely as a result of the
voting power held in the Parent prior to the consummation of the transaction; or

(ii)A sale or other disposition of all or substantially all of the Parent’s
assets in any single transaction or series of related transactions; or

(iii)A transaction or series of transactions (other than an offering of stock to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any person or group (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Parent, any of
its subsidiaries, an employee benefit plan maintained by the Parent or any of
its subsidiaries or a person or group that, prior to such transaction, directly
or indirectly controls, is controlled by, or is under common control with, the
Parent) directly or indirectly acquires beneficial ownership (within the meaning
of Rule 13d-3 under the Exchange Act) of securities of the Parent and
immediately after such acquisition possesses more than 50% of the total combined
voting power of the Parent’s securities outstanding immediately after such
acquisition; or

(iv)Individuals who, on the Effective Date, constitute the Board together with
any new director(s) whose election by the Board was not in connection with an
actual or threatened proxy contest, cease for any reason to constitute a
majority thereof.

(e)As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of Executive’s employment with the Company, even
with reasonable accommodation that does not impose an undue hardship on the
Company, for more than 90 days in any 180-day period, unless a longer period is
required by federal or state law, in which case that longer period would apply.

(f)As used herein, “Good Reason” shall mean that the Executive has complied with
the "Good Reason Process" following the occurrence of any of the following
events (referred to individually as a "Good Reason

11



--------------------------------------------------------------------------------

Event" and collectively as "Good Reason Events"): (A) any substantial adverse
change, not consented to by the Executive in a writing signed by the Executive,
in the nature or scope of the Executive's responsibilities, authorities, powers,
functions, or duties; (B) an involuntary reduction in the Executive's Base
Salary; (C) a breach by the Company of any of its material obligations under
this Agreement; or (D) the requirement that the Executive be relocated from the
Company's primary offices at which the Executive is principally employed to a
location more than sixty (60) miles from the Company's current principal
offices, or the requirement by the Company for the Executive to be based
anywhere other than the Company's principal offices at such current location (or
more than sixty (60) miles therefrom) on an extended basis, except for required
travel on the Company’s business to an extent substantially consistent with the
Executive's current business travel obligations.

(g)As used herein, "Good Reason Process" shall mean that (i) the Executive
reasonably determines in good faith that a Good Reason Event has occurred; (ii)
the Executive notifies the Company in writing (such notice to be delivered in
accordance with Section 18) of the occurrence of the Good Reason Event within 60
days thereof and the Executive’s intent to terminate employment as a result
thereof; (iii) the Executive cooperates in good faith with the Company’s
efforts, for a period of not more than thirty (30) days following such notice,
to modify the Executive’s employment situation in a manner acceptable to the
Executive and the Company, and (iv) notwithstanding such efforts, one or more of
the Good Reason Events continues to exist for a period of more than thirty (30)
days following such notice and has not been modified or cured in a manner
acceptable to the Executive, in which case the Executive’s employment shall
automatically terminate on the thirty-first (31st) day after the date such
notice is given.

(h)As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

(i)As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

5.6Notice of Termination. Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. This notice of termination must be
delivered in accordance with Section 18 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination and the

12



--------------------------------------------------------------------------------

basis of any termination by the Company for Cause or by the Executive for Good
Reason.
5.7Section 409A.

(a)If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Sections 5.3(b) or (c) until the earlier of (i) the date which is six (6)
months after Executive’s Separation from Service for any reason other than
death, or (ii) the date of the Executive’s death. The provisions of this
paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the Code.
For purposes of clarity, the six (6) month delay shall not apply in the case of
any short-term deferral as contemplated by Treasury Regulation Section
1.409A-1(b)(4) or severance pay contemplated by Treasury Regulation Section
1.409A-1(b)(9)(iii) to the extent of the limits set forth therein. Any amounts
otherwise payable to the Executive upon or in the six (6) month period following
the Executive’s Separation from Service that are not so paid by reason of this
Section 5.7(a) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
the Executive’s Separation from Service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of the Executive’s
death).

(b)To the extent that any benefits pursuant to Section 5.3(c) or reimbursements
pursuant to Section 4 or Section 6.6 are taxable to the Executive, any
reimbursement payment due to the Executive pursuant to any such provision shall
be paid to the Executive on or before the last day of the Executive’s taxable
year following the taxable year in which the related expense was incurred. The
benefits and reimbursements pursuant to Section 5.3(c), Section 4 and Section
6.6 are not subject to liquidation or exchange for another benefit and the
amount of such benefits and reimbursements that the Executive receives in one
taxable year shall not affect the amount of such benefits or reimbursements that
the Executive receives in any other taxable year.

(c)Any installment payments provided for in this Agreement shall be treated as
separate payments for purposes of Section 409A of the Code. To the extent
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code, the definition of Change in Control will be
interpreted to mean a change in the ownership, effective control or ownership of
a substantial portion of assets of Parent within the meaning of Section 409A of
the Code. This Agreement is intended to comply with the requirements of Section
409A and 457A of the Code and shall be

13



--------------------------------------------------------------------------------

interpreted consistent with this intent so as to avoid the imputation of any
tax, penalty or interest pursuant to Section 409A or 457A of the Code.

5.8Possible Limitation of Benefits in Connection with a Change in Control.
Notwithstanding anything contained in this Agreement to the contrary, if
following a change in ownership or effective control or in the ownership of a
substantial portion of assets (in each case, within the meaning of Section 280G
of the Code), the tax imposed by Section 4999 of the Code or any similar or
successor tax (the “Excise Tax”) applies to any payments, benefits and/or
amounts received by the Executive pursuant to this Agreement or otherwise,
including, without limitation, any acceleration of the vesting of outstanding
stock options or other equity awards (collectively, the “Total Payments”), then
the Total Payments shall be reduced (but not below zero) so that the maximum
amount of the Total Payments (after reduction) shall be one dollar ($1.00) less
than the amount which would cause the Total Payments to be subject to the Excise
Tax; provided that such reduction to the Total Payments shall be made only if
the total after-tax benefit to the Executive is greater after giving effect to
such reduction than if no such reduction had been made. If such a reduction is
required, the Company shall reduce or eliminate the Total Payments by first
reducing or eliminating any cash payments under this Agreement, then by reducing
or eliminating any accelerated vesting of stock options, then by reducing or
eliminating any accelerated vesting of other equity awards, then by reducing or
eliminating any other remaining Total Payments, in each case in reverse order
beginning with the payments which are to be paid the farthest in time from the
date of the transaction triggering the Excise Tax. The provisions of this
Section 5.8 shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.
6.Protective Covenants.
6.1Confidential Information; Inventions.

(a)The Executive shall not disclose or use at any time, either during the Period
of Employment or thereafter, any Confidential Information (as defined below) of
which the Executive is or becomes aware, whether or not such information is
developed by Executive, except to the extent that such disclosure or use is
directly related to and required by the Executive’s performance in good faith of
duties for the Company. The Executive will take all appropriate steps to
safeguard Confidential Information in Executive’s possession and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive shall
deliver to the Company at the termination of the Period of Employment, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the Work Product (as hereinafter
defined) of the business of the Company or any of its Affiliates which the

14



--------------------------------------------------------------------------------

Executive may then possess or have under Executive’s control. Notwithstanding
the foregoing, the Executive may truthfully respond to a lawful and valid
subpoena or other legal process, but shall give the Company the earliest
possible notice thereof, shall, as much in advance of the return date as
possible, make available to the Company and its counsel the documents and other
information sought, and shall assist the Company and such counsel in resisting
or otherwise responding to such process. The Executive understands that nothing
in this Agreement is intended to limit the Executive’s right (i) to discuss the
terms, wages, and working conditions of his employment to the extent permitted
and/or protected by applicable labor laws, (ii) to report confidential
information in a confidential manner either to a federal, state or local
government official or to an attorney where such disclosure is solely for the
purpose of reporting or investigating a suspected violation of law, or (iii) to
disclose confidential information in an anti-retaliation lawsuit or other legal
proceeding, so long as that disclosure or filing is made under seal and the
Executive does not otherwise disclose such confidential information, except
pursuant to court order. The Company encourages the Executive, to the extent
legally permitted, to give the Company the earliest possible notice of any such
report or disclosure. Pursuant to the Defend Trade Secrets Act of 2016, the
Executive acknowledges that he may not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of confidential
information that: (a) is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document that is filed in a lawsuit or other
proceeding, provided that such filing is made under seal. Further, the Executive
understands that the Company will not retaliate against him in any way for any
such disclosure made in accordance with the law. In the event a disclosure is
made, and the Executive files any type of proceeding against the Company
alleging that the Company retaliated against the Executive because of his
disclosure, the Executive may disclose the relevant confidential information to
his attorney and may use the confidential information in the proceeding if (x)
the Executive files any document containing the confidential information under
seal, and (y) the Executive does not otherwise disclose the confidential
information except pursuant to court order.

(b)As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company or its Affiliates in connection with their
businesses, including, but not limited to, information, observations and data
obtained by the Executive while employed by the Company or any predecessors
thereof (including those obtained prior to the Effective Date) concerning (i)
the business or affairs of the Company (or such predecessors), (ii) products or
services, (iii) fees, costs and pricing

15



--------------------------------------------------------------------------------

structures, (iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) data bases, (x)
accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) customers and clients and customer or client lists,
(xiii) other copyrightable works, (xiv) all production methods, processes,
technology and trade secrets, and (xv) all similar and related information in
whatever form. Confidential Information will not include any information that
has been published (other than a disclosure by the Executive in breach of this
Agreement) in a form generally available to the public prior to the date the
Executive proposes to disclose or use such information. Confidential Information
will not be deemed to have been published merely because individual portions of
the information have been separately published, but only if all material
features comprising such information have been published in combination.

(c)As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing. All Work Product that the
Executive may have discovered, invented or originated during Executive’s
employment by the Company or any of its Affiliates prior to the Effective Date
or that he may discover, invent or originate during the Period of Employment or
at any time prior to the Severance Date, shall be the exclusive property of the
Company and its Affiliates, as applicable, and Executive hereby assigns all of
Executive’s right, title and interest in and to such Work Product to the Company
or its applicable Affiliate, including all intellectual property rights therein.
Executive shall promptly disclose all Work Product to the Company, shall execute
at the request of the Company any assignments or other documents the Company may
deem necessary to protect or perfect its (or any of its Affiliates’, as
applicable) rights therein, and shall assist the Company, at the Company’s
expense, in obtaining, defending and enforcing the Company’s (or any of

16



--------------------------------------------------------------------------------

its Affiliates’, as applicable) rights therein. The Executive hereby appoints
the Company as Executive’s attorney-in-fact to execute on Executive’s behalf any
assignments or other documents deemed necessary by the Company to protect or
perfect the Company’s (and any of its Affiliates’, as applicable) rights to any
Work Product.

6.2Restriction on Competition. The Executive acknowledges that, in the course of
Executive’s employment with the Company and/or its Affiliates , he has become
familiar, or will become familiar, with the Company’s and its Affiliates’ and
their predecessors’ trade secrets and with other Confidential Information
concerning the Company, its Affiliates and their respective predecessors and
that Executive’s services have been and will be of special, unique and
extraordinary value to the Company and its Affiliates. The Executive agrees that
if the Executive were to become employed by, or substantially involved in, the
business of a competitor of the Company or any of its Affiliates following the
Severance Date, it would be very difficult for the Executive not to rely on or
use the Company’s and its Affiliates’ trade secrets and Confidential
Information. Thus, to avoid the inevitable disclosure of the Company’s and its
Affiliates’ trade secrets and Confidential Information, and to protect such
trade secrets and Confidential Information and the Company’s and its Affiliates’
relationships and goodwill with customers, during the Period of Employment and
for a period of twelve (12) months after the Severance Date (or twenty-four (24)
months after the Severance Date if the Executive’s employment terminates as a
result of his voluntary resignation without Good Reason), the Executive will not
directly or indirectly through any other Person engage in, enter the employ of,
render any services to, have any ownership interest in, nor participate in the
financing, operation, management or control of, any Competing Business. For
purposes of this Agreement, the phrase “directly or indirectly through any other
Person engage in” shall include, without limitation, any direct or indirect
ownership or profit participation interest in such enterprise, whether as an
owner, stockholder, member, partner, joint venturer or otherwise, and shall
include any direct or indirect participation in such enterprise as an employee,
consultant, director, officer, licensor of technology or otherwise. For purposes
of this Agreement, “Competing Business” means a Person anywhere in the
continental United States and elsewhere in the world where the Company and its
Affiliates engage in business, or reasonably anticipate engaging in business, on
the Severance Date (the “Restricted Area”) that at any time during the Period of
Employment has competed, or at any time during the twelve month period following
the Severance Date competes, with the Company or any of its Affiliates in the
passenger cruise ship industry (the “Business”). Nothing herein shall prohibit
the Executive from being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation which is publicly traded, so long as the
Executive has no active participation in the business of such corporation.
Notwithstanding the foregoing, the Executive and the Company may agree that the
Company shall waive all or a portion of the non-competition restrictions
provided for in this Section 6.2 in exchange for the Executive’s agreement to
forfeit all or a portion of the benefits payable under Section 5.3(b) or Section
5.3(c). Any such agreement between the

17



--------------------------------------------------------------------------------

Executive and the Company shall be documented in the general release agreement
provided for in Section 5.4 or in such other written agreement between the
Executive and the Company determined by the Company.
6.3Non-Solicitation of Employees and Consultants. During the Period of
Employment and for a period of twelve (12) months after the last date for which
compensation (including any compensation for services rendered as a consultant)
is received from the Company or any of its Affiliates, the Executive will not
directly or indirectly through any other Person (i) induce or attempt to induce
any employee or independent contractor of the Company or any Affiliate of the
Company to leave the employ or service, as applicable, of the Company or such
Affiliate, or in any way interfere with the relationship between the Company or
any such Affiliate, on the one hand, and any employee or independent contractor
thereof, on the other hand, or (ii) hire any person who was an employee of the
Company or any Affiliate of the Company until six months after such individual’s
employment relationship with the Company or such Affiliate has been terminated.
6.4[Reserved]
6.5Understanding of Covenants. The Executive represents that he (i) is familiar
with and has carefully considered the foregoing covenants set forth in this
Section 6 (together, the “Restrictive Covenants”), (ii) is fully aware of
Executive’s obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its Affiliates currently conduct
business throughout the continental United States and the rest of the world, (v)
agrees that the Restrictive Covenants are necessary to protect the Company’s and
its Affiliates’ confidential and proprietary information, good will, stable
workforce, and customer relations, and (vi) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 regardless of whether the Executive is then entitled to receive
severance pay or benefits from the Company. The Executive understands that the
Restrictive Covenants may limit Executive’s ability to earn a livelihood in a
business similar to the Business of the Company and any of its Affiliates, but
he nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given Executive’s education, skills and
ability), the Executive does not believe would prevent Executive from otherwise
earning a living. The Executive agrees that the Restrictive Covenants do not
confer a benefit upon the Company disproportionate to the detriment of the
Executive.
6.6Cooperation. Following the Executive’s last day of employment by the Company,
the Executive shall reasonably cooperate with the Company and its Affiliates in
connection with: (a) any ongoing Company matter, internal or governmental
investigation or administrative, regulatory, arbitral or judicial proceeding
involving the Company and any Affiliates with respect to matters

18



--------------------------------------------------------------------------------

relating to the Executive’s employment with, or service as a member of the board
of directors of, the Company or any Affiliate (collectively, “Litigation”); or
(b) any audit of the financial statements of the Company or any Affiliate with
respect to the period of time when the Executive was employed by the Company or
any Affiliate (“Audit”). The Executive acknowledges that such cooperation may
include, but shall not be limited to, the Executive making himself or herself
available to the Company or any Affiliate (or their respective attorneys or
auditors) upon reasonable notice for: (i) interviews, factual investigations,
and providing declarations or affidavits that provide truthful information in
connection with any Litigation or Audit; (ii) appearing at the request of the
Company or any Affiliate to give testimony without requiring service of a
subpoena or other legal process; (iii) volunteering to the Company or any
Affiliate pertinent information related to any Litigation or Audit; and (iv)
turning over to the Company or any Affiliate any documents relevant to any
Litigation or Audit that are or may come into the Executive’s possession. The
Company shall reimburse the Executive for reasonable travel expenses incurred in
connection with providing the services under this Section 6.6, including lodging
and meals, upon the Executive’s submission of receipts. If, due to an actual or
potential conflict of interest, it is necessary for the Executive to retain
separate counsel in connection with providing the services under this Section
6.6, and such counsel is not otherwise supplied by and at the expense of the
Company (pursuant to indemnification rights of the Executive or otherwise), the
Company shall further reimburse the Executive for the reasonable fees and
expenses of such separate counsel.
6.7Enforcement. The Executive agrees that the Executive’s services are unique
and that he has access to Confidential Information and Work Product.
Accordingly, without limiting the generality of Section 17, the Executive agrees
that a breach by the Executive of any of the covenants in this Section 6 would
cause immediate and irreparable harm to the Company that would be difficult or
impossible to measure, and that damages to the Company for any such injury would
therefore be an inadequate remedy for any such breach. Therefore, the Executive
agrees that in the event of any breach or threatened breach of any provision of
this Section 6, the Company shall be entitled, in addition to and without
limitation upon all other remedies the Company may have under this Agreement, at
law or otherwise, to obtain specific performance, injunctive relief and/or other
appropriate relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Section 6. The Executive
further agrees that the applicable period of time any Restrictive Covenant is in
effect following the Severance Date, as determined pursuant to the foregoing
provisions of this Section 6, shall be extended by the same amount of time that
Executive is in breach of any Restrictive Covenant.
7.Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local

19



--------------------------------------------------------------------------------

income, employment, or other taxes as may be required to be withheld pursuant to
any applicable law or regulation.
8.Successors and Assigns.

(a)This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Without limiting the generality of the preceding
sentence, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assignee, as applicable, which assumes and agrees to perform this
Agreement by operation of law or otherwise.

9.Number and Gender; Examples. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.
10.Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.
11.Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF FLORIDA OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF FLORIDA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL
LAW OF THE STATE OF FLORIDA WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF
THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF
LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY
APPLY.
12.Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies

20



--------------------------------------------------------------------------------

applied in each jurisdiction in which enforcement is sought. Accordingly, if any
particular provision of this Agreement shall be adjudicated by a court of
competent jurisdiction to be invalid, prohibited or unenforceable under any
present or future law, and if the rights and obligations of any party under this
Agreement will not be materially and adversely affected thereby, such provision,
as to such jurisdiction, shall be ineffective, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Agreement, a legal, valid and enforceable provision as similar in
terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn
(as to geographic scope, period of duration or otherwise) so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.
13.Entire Agreement; Legal Effect. Beginning on the Effective Date, this
Agreement embodies the entire agreement of the parties hereto respecting the
matters within its scope. Beginning on the Effective Date, this Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bear upon the subject matter hereof, including, without
limitation, the Prior Employment Agreement. For the avoidance of doubt, upon the
Effective Date, the Executive shall become entitled to the lump-sum cash
severance benefits set forth in Section 2 of the letter agreement dated as of
August 1, 2017 by and between the Executive and Parent. Any prior negotiations,
correspondence, agreements, proposals or understandings relating to the subject
matter hereof shall be deemed to have been merged into this Agreement, and to
the extent inconsistent herewith, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect. There
are no representations, warranties, or agreements, whether express or implied,
or oral or written, with respect to the subject matter hereof, except as
expressly set forth herein.
14.Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.
15.Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
16.Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

21



--------------------------------------------------------------------------------

17.Remedies. Each of the parties to this Agreement and any such person or entity
granted rights hereunder whether or not such person or entity is a signatory
hereto shall be entitled to enforce its rights under this Agreement specifically
to recover damages and costs for any breach of any provision of this Agreement
and to exercise all other rights existing in its favor. The parties hereto agree
and acknowledge that money damages may not be an adequate remedy for any breach
of the provisions of this Agreement and that each party may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance, injunctive relief and/or other appropriate equitable
relief (without posting any bond or deposit) in order to enforce or prevent any
violations of the provisions of this Agreement. Each party shall be responsible
for paying its own attorneys’ fees, costs and other expenses pertaining to any
such legal proceeding and enforcement regardless of whether an award or finding
or any judgment or verdict thereon is entered against either party.
18.Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

if to the Company:

NCL (Bahamas) Ltd.
7665 Corporate Center Drive
Miami, FL 33126
Facsimile: (305) 436-4111
Attn: Executive Vice President and Chief Talent Officer

with a copy to:

NCL (Bahamas) Ltd.
7665 Corporate Center Drive
Miami, FL 33126
Facsimile: (305) 436-4101
Attn: Executive Vice President and General Counsel

if to the Executive, to the address most recently on file in the payroll records
of the Company.

19.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic or other electronic
copies of such signed counterparts may be used in lieu of the originals for any
purpose.

22



--------------------------------------------------------------------------------

20.Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.
21.Clawback. All bonuses and equity awards granted under this Agreement, any
Parent equity plan or any other incentive plan are subject to the terms of the
Company’s or Parent’s recoupment, clawback or similar policy as it may be in
effect from time to time, as well as any similar provisions of applicable law,
any of which could in certain circumstances require repayment or forfeiture of
bonuses or awards or any shares or other cash or property received with respect
to the bonuses or awards (including any value received from a disposition of the
shares acquired upon payment of the bonuses or equity awards).
22.Indemnification. The Company agrees to indemnify and hold the Executive
harmless against all costs, charges and expenses whatsoever incurred or
sustained by the Executive in connection with any action, suit or proceeding to
which he may be made a party by reason of his being or having been a director,
officer or employee of Parent, the Company or any of their Affiliates to the
fullest extent permitted by applicable laws and the Company’s (or Parent’s, as
applicable) governing documents, in each case as in effect at the time of the
subject act or omission; provided, however, that in no event shall the
Executive’s indemnification rights and the rights to advancement of fees and
expenses at any time be less favorable than the indemnification rights and
rights to advancement of fees and expenses generally available to officers or
directors of the Company or Parent.

(Signature Page to Follow)











23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date hereof.



“COMPANY”

NCL (Bahamas), Ltd.

a company organized under the laws of Bermuda

By: /s/Lynn White
Name: Lynn White
Title: Executive Vice President, Chief Talent Officer



“EXECUTIVE”

/s/Frank J. Del Rio

Frank J. Del Rio







--------------------------------------------------------------------------------

Exhibit A

FORM OF RELEASE AGREEMENT

This Release Agreement (this “Release Agreement”) is entered into this ___ day
of ___________ 20__, by and between [__________], an individual (“Executive”),
and NCL (Bahamas) Ltd., a company organized under the laws of Bermuda (the
“Company”).

WHEREAS, Executive has been employed by the Company or one of its subsidiaries;
and

WHEREAS, Executive’s employment by the Company or one of its subsidiaries has
terminated and, in connection with the Executive’s Employment Agreement with the
Company, dated as of______________] (the “Employment Agreement”), the Company
and Executive desire to enter into this Release Agreement upon the terms set
forth herein;

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company to pay severance and other benefits (conditioned upon this Release
Agreement) under and pursuant to the Employment Agreement, Executive and the
Company agree as follows:

1.Termination of Employment. Executive’s employment with the Company terminated
on [_________, __________] (the “Separation Date”). Executive waives any right
or claim to reinstatement as an employee of the Company and each of its
affiliates. Executive hereby confirms that Executive does not hold any position
as an officer, director or employee with the Company and each of its affiliates.
Executive acknowledges and agrees that Executive has received all amounts owed
for Executive’s regular and usual salary (including, but not limited to, any
overtime, bonus, accrued vacation, commissions, or other wages), reimbursement
of expenses, sick pay and usual benefits.

2.Release. Executive, on behalf of Executive, Executive’s descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases and discharges the
Company and each of its parents, subsidiaries and affiliates, past and present,
as well as its and their trustees, directors, officers, members, managers,
partners, agents, attorneys, insurers, employees, stockholders, representatives,
assigns, and successors, past and present, and each of them, hereinafter
together and collectively referred to as the “Releasees,” with respect to and
from any and all claims, wages, demands, rights, liens, agreements or contracts
(written or oral), covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden (each, a “Claim”), which he now owns or holds or he has at any time
heretofore owned or held or may in the future hold as against any of said
Releasees (including, without limitation, any Claim arising out of or in any way
connected with Executive’s service as an officer, director, employee, member or
manager of any Releasee, Executive’s separation from Executive’s position as an
officer, director, employee, manager and/or member, as applicable, of any
Releasee, or any other transactions, occurrences, acts or omissions or any loss,
damage or injury whatever), whether known or unknown, suspected or

1



--------------------------------------------------------------------------------

unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Release Agreement including, without limiting the generality of the foregoing,
any Claim under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993, or any other federal, state or local
law, regulation, or ordinance, or any Claim for severance pay, equity
compensation, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability (the “Release”); provided, however, that the foregoing Release
does not apply to any obligation of the Company to Executive pursuant to any of
the following: (1) any equity-based awards previously granted by the Company or
its affiliates to Executive, to the extent that such awards continue after the
termination of Executive’s employment with the Company in accordance with the
applicable terms of such awards (and subject to any limited period in which to
exercise such awards following such termination of employment); (2) any right to
indemnification that Executive may have pursuant to the Bylaws of the Company,
its Articles of Incorporation or under the Employment Agreement or any other
written indemnification agreement with the Company (or any corresponding
provision of any subsidiary or affiliate of the Company) or applicable state law
with respect to any loss, damages or expenses (including but not limited to
attorneys’ fees to the extent otherwise provided) that Executive may in the
future incur with respect to Executive’s service as an employee, officer or
director of the Company or any of its subsidiaries or affiliates; (3) with
respect to any rights that Executive may have to insurance coverage for such
losses, damages or expenses under any Company (or subsidiary or affiliate)
directors and officers liability insurance policy; (4) any rights to continued
medical or dental coverage that Executive may have under COBRA (or similar
applicable state law); (5) any rights to the severance and other benefits
payable under Section 5.3 of the Employment Agreement in accordance with the
terms of the Employment Agreement; or (6) any rights to payment of benefits that
Executive may have under a retirement plan sponsored or maintained by the
Company or its affiliates that is intended to qualify under Section 401(a) of
the Internal Revenue Code of 1986, as amended. In addition, this Release does
not cover any Claim that cannot be so released as a matter of applicable law.
Executive acknowledges and agrees that he has received any and all leave and
other benefits that he has been and is entitled to pursuant to the Family and
Medical Leave Act of 1993.

3.ADEA Waiver. Executive expressly acknowledges and agrees that by entering into
this Release Agreement, Executive is waiving any and all rights or Claims that
he may have arising under the Age Discrimination in Employment Act of 1967, as
amended (the “ADEA”), which have arisen on or before the date of execution of
this Release Agreement. Executive further expressly acknowledges and agrees
that:

A.In return for this Release Agreement, the Executive will receive consideration
beyond that which the Executive was already entitled to receive before entering
into this Release Agreement;

B.Executive is hereby advised in writing by this Release Agreement to consult
with an attorney before signing this Release Agreement;

C.Executive has voluntarily chosen to enter into this Release Agreement and has
not been forced or pressured in any way to sign it;

2



--------------------------------------------------------------------------------

D.Executive was given a copy of this Release Agreement on [_________, 20__] and
informed that he had [twenty one (21)/forty-five (45)] days within which to
consider this Release Agreement and that if he wished to execute this Release
Agreement prior to expiration of such [21-day/45-day] period, he should execute
the Endorsement attached hereto;

E.Executive was informed that he had seven (7) days following the date of
execution of this Release Agreement in which to revoke this Release Agreement,
and this Release Agreement will become null and void if Executive elects
revocation during that time. Any revocation must be in writing and must be
received by the Company during the seven-day revocation period. In the event
that Executive exercises Executive’s right of revocation, neither the Company
nor Executive will have any obligations under this Release Agreement;

F.Nothing in this Release Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law.

4.No Transferred Claims. Executive warrants and represents that the Executive
has not heretofore assigned or transferred to any person not a party to this
Release Agreement any released matter or any part or portion thereof and she
shall defend, indemnify and hold the Company and each of its affiliates harmless
from and against any claim (including the payment of attorneys’ fees and costs
actually incurred whether or not litigation is commenced) based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.

5.Severability. It is the desire and intent of the parties hereto that the
provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by a court of competent jurisdiction to
be invalid, prohibited or unenforceable under any present or future law, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Release Agreement, a legal, valid and enforceable provision as
similar in terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

6.Counterparts. This Release Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement. This Release Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected

3



--------------------------------------------------------------------------------

hereon as the signatories. Photographic or other electronic copies of such
signed counterparts may be used in lieu of the originals for any purpose.

7.Successors. This Release Agreement is personal to Executive and shall not,
without the prior written consent of the Company, be assignable by Executive.
This Release Agreement shall inure to the benefit of and be binding upon the
Company and its respective successors and assigns and any such successor or
assignee shall be deemed substituted for the Company under the terms of this
Release Agreement for all purposes. As used herein, “successor” and “assignee”
shall include any person, firm, corporation or other business entity which at
any time, whether by purchase, merger, acquisition of assets, or otherwise,
directly or indirectly acquires the ownership of the Company, acquires all or
substantially all of the Company’s assets, or to which the Company assigns this
Release Agreement by operation of law or otherwise.

8.Governing Law. THIS RELEASE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH UNITED STATES FEDERAL LAW AND, TO THE EXTENT NOT PREEMPTED BY
UNITED STATES FEDERAL LAW, THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF FLORIDA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN UNITED STATES FEDERAL LAW AND THE LAW OF THE STATE OF
FLORIDA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, APPLICABLE FEDERAL LAW
AND, TO THE EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL LAW, THE INTERNAL LAW OF
THE STATE OF FLORIDA, WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
RELEASE AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT
OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY
APPLY.

9.Amendment and Waiver. The provisions of this Release Agreement may be amended
and waived only with the prior written consent of the Company and Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Release Agreement shall be construed as a waiver of such provisions or affect
the validity, binding effect or enforceability of this Release Agreement or any
provision hereof.

10.Descriptive Headings. The descriptive headings of this Release Agreement are
inserted for convenience only and do not constitute a part of this Release
Agreement.

11.Construction. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Release Agreement shall
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.

12.Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice-versa.

4



--------------------------------------------------------------------------------

13.Legal Counsel. Each party recognizes that this is a legally binding contract
and acknowledges and agrees that they have had the opportunity to consult with
legal counsel of their choice. Executive acknowledges and agrees that he has
read and understands this Release Agreement completely, is entering into it
freely and voluntarily, and has been advised to seek counsel prior to entering
into this Release Agreement and he has had ample opportunity to do so.

The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of Florida that the foregoing is true and
correct.

EXECUTED this ____ day of _________ 20__, at _________

“Executive”



Print Name:

NCL (Bahamas), LTD.,

a company organized under the laws of Bermuda,

By:
Name:
Title:

5



--------------------------------------------------------------------------------

ENDORSEMENT

I, ________________, hereby acknowledge that I was given [21/45] days to
consider the foregoing Release Agreement and voluntarily chose to sign the
Release Agreement prior to the expiration of the [21/45]-day period.

I declare under penalty of perjury under the laws of the United States and the
State of Florida that the foregoing is true and correct.

EXECUTED this [____] day of [__________ 200__].



Print Name:

6



--------------------------------------------------------------------------------